DETAILED ACTION
Applicant’s amendments and remarks, filed February 14, 2022, is fully acknowledged by the Examiner. Currently, claims 1-8 and 11-23 are pending with claims 9 and 10 cancelled, and claims 1-3, 6, 8, 13, 16-18 and 21 amended. The following is a complete response the February 14, 2022 communication. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US Pat. No. 6,267,761 B1) further in view of Odom et al. (US Pat. Pub. 2006/0224158 A1).
Regarding claim 1, Ryan provides for an end effector assembly of a forceps (See figures 1 and 9) comprising a first jaw member (20) having an electrically conductive first tissue sealing surface configured to connect to a source of electrosurgical energy (21), a second jaw member (24) having an electrically conductive second tissue sealing surface configured to connect to the source of electrosurgical energy (22), wherein the first and second tissue sealing surfaces oppose each other (see at least figures 3 and 9), and at least one of the jaw members is movable relative to the other between a first, open position (open, spaced apart position) and a second, closed position, wherein the second, closed position is a fully closed position of the jaw members (closed, clamped position) wherein the electrically conductive first and second tissue sealing surfaces are configured to form complementary stepped portions along an axis perpendicular to a longitudinal axis of the end effector assembly (See figure 9 with the complimentary steps at 35/36), the complementary stepped portions (see the annotated figure below highlighting the 

    PNG
    media_image1.png
    648
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    648
    488
    media_image2.png
    Greyscale

	Ryan fails to provide for at least one non-electrically-conductive stop arranged to inhibit contact between the first and second tissue sealing surfaces wherein, in the fully closed position, the at least one non-electrically-conductive stop is compressed between the first and second jaw members so as to inhibit contact between the first and second tissue sealing surfaces, and wherein, in the second, closed position, a gap is formed between the first jaw member and the second jaw member along the first compression zone, the shearing zone, and the second compression zone. Odom discloses a similar end effector assembly as that of Ryan, and specifically provides for at least one non-electrically-conductive stope member arrange to inhibit contact between the first and second jaw members (at least one of 150 on one or more of 110/120). The at least one stop of Odom functions to both compress between the first and second jaws as claimed and to result in a gap to be formed between the first jaw and second jaw as claimed in view of the teaching in [0038] and [0040]). 

Regarding claim 2, Ryan provides that the electrically conductive first tissue sealing surface of the first jaw member includes a first compression surfaceAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Application Number: 15/470,166Dkt: 5409.213US1Filing Date: March 27, 2017 Title: ELECTROSURGICAL DEVICE FOR VESSEL SEALINGalong the medial portion, a second compression surface along the lateral portion, and a shearing surface between the first compression surface and the second compression surface (in view of the above depicted portions, the first jaw would include the claimed surfaces therealong).  
Regarding claim 3, Ryan provides that the electrically conductive second tissue sealing surface of the second jaw member includes a first compression surface along the medial portion, a second compression surface along the lateral portion, and a shearing surface between the first compression surface and the second compression surface (in view of the above depicted portions, the first jaw would include the claimed surfaces therealong), wherein the first compression zone and the second compression zone extend perpendicular to the longitudinal axis of the end effector assembly (the medial and the lateral portions would be perpendicular to the longitudinal axis as shown in figure 9).  
Regarding claim 4, in view of the second interpretation of the shearing surface depicted below, the shearing surface in Ryan for each of the jaw members is arranged orthogonally to the first compression surface and the second compression surface of the respective jaw member.  

Regarding claim 6, in view of the combination with Odom in the rejection of claim 1 above, the combination provides that the at least one non- electrically-conductive stop is a gripping member (via its protrusion from the surface) that functions to prevent inadvertent shorting between the jaw members. It is the Examiner’s position that it would have been further obvious to  position the at least one non-conductive stop along an outermost compression surface of at least one of the jaw members in view of the teaching of Odom. Odom depicts such a placement on its jaw members 110/120 as an exemplary placement that provides such function. The Examiner is of the position that this teaching in Odom would render such a placement as a known and obvious location to one of ordinary skill that would function in an exemplary manner to provide the gap as in claim 1 as well as the prevention of shorting as in clam 6.
Regarding claim 7, Ryan provides that the end effector is configured to receive energy from the source to coagulate tissue grasped between the first jaw member and the second jaw member (via the end effector being electrically conductive and capable of delivering energy from the ESU as in figure 3).  
Regarding claim 8, Ryan provides for a forceps (see figures 1 and 9) comprising an end effector assembly comprising: a first jaw member having an electrically conductive first tissue sealing surface including a AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4Application Number: 15/470,166Dkt: 5409.213US1Filing Date: March 27, 2017Title: ELECTROSURGICAL DEVICE FOR VESSEL SEALINGfirst electrode configured to connect to a source of electrosurgical energy (20 being electrically conductive and so configured), a second jaw member having an electrically conductive second tissue sealing surface including a second electrode configured to 24), wherein the first and second tissue sealing surfaces oppose each other (see at least figure 3 and 9), and at least one of the jaw members is movable relative to the other between a first, open position (open, spaced apart position) and a second, closed position, wherein the second, closed position is a fully closed position of the jaw members (closed, clamped position) wherein the first and second electrodes are configured to form complementary stepped portions along an axis perpendicular to a longitudinal axis of the end effector assembly (See figure 9 with the complimentary steps at 35/36), the complementary stepped portions comprising: a medial surface defining a first compression zone, a lateral surface defining a second compression zone, and a shearing surface defining a shearing zone, wherein the medial surface extends from at least one of a midline of the jaw member to a first end of the shearing surface, wherein the lateral surface extends from a second end of the shearing surface to a lateral edge of at least one of the first and second jaw members (see the annotated figures above). 
Ryan fails to provide for and at least one non-electrically-conductive stop arranged to inhibit contact between the first and second tissue sealing surfaces, that in the fully closed position that the at least one non-electrically-conductive stop is compressed between the first and second jaw members so as to inhibit contact between the first and second tissue sealing surfaces, and wherein, in the second, closed position, a gap is formed between the first jaw member and the second jaw member at least along the shearing zone positioned axially between the first and second compression zones along the longitudinal axis
Odom discloses a similar end effector assembly as that of Ryan, and specifically provides for at least one non-electrically-conductive stope member arrange to inhibit contact between the first and second jaw members (at least one of 150 on one or more of 110/120). The at least one 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized at least one stop member as in Odom with the device of Ryan to provide for a manner of controlling the gap between the first and second jaw member during treatment so as to ensure that a short is not created during treatment including when tissue is cut and/or shrinks during desiccation. Such would prevent damage to the device as well as damage to tissue such as from arcing/sparking between the jaws.
Regarding claim 11, Ryan provides, in view of the second interpretation of the shearing surface depicted above, that the shearing surface of each of the jaw members is arranged orthogonally to the medial surface and the lateral surface of the respective jaw member.  
Regarding claim 12, Ryan provides, in view of the first interpretation of the shearing surface above, that the shearing surface of each of the jaw members is arranged non-orthogonally to the medial surface and the lateral surface of the respective jaw member (via being parallel to the each).  
Regarding claim 13, in view of the combination with Odom in the rejection of claim 8 above, the combination provides that the at least one non- electrically-conductive stop is a gripping member (via its protrusion from the surface) that functions to prevent inadvertent shorting between the jaw members. It is the Examiner’s position that it would have been further obvious to  position the at least one non-conductive stop along an outermost compression surface of at least one of the jaw members in view of the teaching of Odom. Odom depicts such a placement on its jaw members 110/120 as an exemplary placement that provides such function. 
Regarding claim 14, Ryan provides that the end effector is configured to receive energy from the source to coagulate tissue grasped between the first jaw member and the second jaw member (via the end effector being electrically conductive and capable of delivering energy from the ESU as in figure 3).  
Regarding claim 15, Ryan provides that the forceps include a reciprocating blade configured to cut the tissue when the tissue is gripped to provide tension (in view of the disclosure in figures 13/14 with the same shape being interchangeable between 21/22, the provision of the stepped surface as in the embodiment in figure 9 on 21 would result in a reciprocating blade.  
	Regarding claim 16, Ryan provides for a method of using forceps, the method comprising: providing or obtaining an end effector assembly (the provision of the end effector depicted in figures 1 and 9) including a first jaw member having an electrically conductive first tissue sealing surface configured to connect to a source of electrosurgical energy (20), and a second jaw member having an electrically conductive second tissue sealing surface configured to connect to the source of electrosurgical energy (21), Application Number: 15/470,166Dkt: 5409.213US1Filing Date: March 27, 2017Title: ELECTROSURGICAL DEVICE FOR VESSEL SEALINGwherein the first and second tissue sealing surfaces oppose each other (as in figures 1 and 9) and the electrically conductive first and second tissue sealing surfaces of the first and the second jaw members are configured to form complementary stepped portions along an axis perpendicular to a longitudinal axis of the end effector assembly (See figure 9 with the complimentary steps at 35/36), the complementary stepped portions comprising: a medial portion defining a first compression zone, a lateral portion 20 and 21), and cutting the tissue grasped between the jaw members (see col. 8; 21-41 providing for the cutting of tissue).  
	Ryan fails to provide for and at least one non-electrically-conductive stop arranged to inhibit contact between the first and second tissue sealing surfaces, that in the fully closed position that the at least one non-electrically-conductive stop is compressed between the first and second jaw members so as to inhibit contact between the first and second tissue sealing surfaces, and wherein, in the fully closed position, a gap is formed between the first jaw member and the second jaw member at least along the shearing zone positioned axially between the first and second compression zones along the longitudinal axis
Odom discloses a similar end effector assembly as that of Ryan, and specifically provides for at least one non-electrically-conductive stope member arrange to inhibit contact between the first and second jaw members (at least one of 150 on one or more of 110/120). The at least one stop of Odom functions to both compress between the first and second jaws as claimed and to result in a gap to be formed between the first jaw and second jaw as claimed in view of the teaching in [0038] and [0040]). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized at least one stop member as in Odom with the device of Ryan to provide for a manner of controlling the gap between the first and 
Regarding claim 17, Ryan provides that  the electrically conductive first tissue sealing surface of the first jaw member includes a first compression surface along the medial portion, a second compression surface along the lateral portion, and a shearing surface along the shearing portion between the first compression surface and the second compression surface (in view of the above depicted portions, the first jaw would include the claimed surfaces therealong).  
Regarding claim 18, Ryan provides that the electrically conductive second tissue sealing surface of the second jaw member includes a first compression surface along theAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 7 Application Number: 15/470,166Dkt: 5409.213US1Filing Date: March 27, 2017Title: ELECTROSURGICAL DEVICE FOR VESSEL SEALINGmedial portion, a second compression surface along the lateral portion, and a shearing surface along the shearing portion between the first compression surface and the second compression surface (in view of the above depicted portions, the second jaw would include the claimed surfaces therealong).  
Regarding claim 19, in view of the second interpretation of the shearing surface depicted below, the shearing surface in Ryan for each of the jaw members is arranged orthogonally to the first compression surface and the second compression surface of the respective jaw member.  
Regarding claim 20, Ryan provides that, in the first interpretation set forth above, that the shearing surface of each of the jaw members is arranged non-orthogonally to the first compression surface and the second compression surface of the respective jaw member (via being parallel to the each).  
Regarding claim 21, in view of the combination with Odom in the rejection of claim 16 above, the combination provides that the at least one non- electrically-conductive stop is a gripping member (via its protrusion from the surface) that functions to prevent inadvertent 110/120 as an exemplary placement that provides such function. The Examiner is of the position that this teaching in Odom would render such a placement as a known and obvious location to one of ordinary skill that would function in an exemplary manner to provide the gap as in claim 1 as well as the prevention of shorting as in clam 6.
Regarding claim 22 provides for generating electrosurgical energy to coagulate tissue grasped between the first jaw member and the second jaw member (via the ESU 31 to coagulate tissue as in col. 8; 21-41).  
Regarding claim 23, Ryan provides that the tissue is gripped to provide tension and the tissue is cut by a reciprocating blade (in view of the disclosure in figures 13/14 with the same shape being interchangeable between 21/22, the provision of the stepped surface as in the embodiment in figure 9 on 21 would result in a reciprocating blade with such providing for cutting as in col. 8; 21-41 when the jaws are closed).
Response to Arguments
Applicant’s arguments, see pages 8-11 of the Remarks filed February 14, 2022 with respect to the rejection of claims 1, 8 and 16 under 35 U.S.C. 103 as unpatentable over Ichihasi in view of Masuda have been fully considered and are persuasive. Specifically, the prior combination fails to address each and every limitation set forth in claims 1, 8 and 16 including the at least one non-electrically conductive stop member that is compressed as claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the Examiner has proffered the new grounds of rejection over the pending claims under 35 U.S.C. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794